Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Madrid, 26 de marzo de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Fax nº : 91 585 1662 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Artículo 82 de In compliance with article 82 of Act 24/1988, of July la Ley 24/1988, de 28 de julio, de Mercado de Valores, 28th, on the Securities Market, ACCIONA, S.A. hereby ACCIONA, S.A. comunica el siguiente reports the following HECHO RELEVANTE RELEVANT INFORMATION Advertido que la traducción al inglés del Hecho Having noticed that the English translation of the Relevante presentado en la fecha de hoy no se Relevant Fact filed today it is not exactly consistent corresponde exactamente con el contenido del Acuerdo with the provisions of the Agreement that has been ya difundido por la CNMV y con lo previsto en la already made publicly available by the CNMV and with versión española del Hecho Relevante, Acciona the Spanish version of the Relevant Fact, Acciona confirma que el precio mínimo de la OPA será de  41 confirms that the minimum tender offer price will be  41 por acción, más los intereses que se devenguen sobre per share, plus the interest accrued on such amount until dicho importe hasta la fecha de la formulación de la the day the tender offer is filed at an interest rate of OPA a un tipo equivalente a EURIBOR a tres meses, EURIBOR (three months), minus any dividends per menos los dividendos por acción distribuidos. share distributed. Atentamente/Yours sincerely, ACCIONA, S.A. P.p. /s/ Jorge Vega-Penichet Jorge Vega-Penichet Secretario del Consejo/Company Secretary
